Citation Nr: 0218438	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-13 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for a gastrointestinal disorder.

2.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for a back disorder.

3. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a psychiatric disorder.

4.  Entitlement to a special monthly pension by reason of 
the need for regular aid and attendance of another person 
or by reason of being housebound.

(The issues of entitlement to service connection for a 
back disorder and a gastrointestinal disorder will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Physician


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from January 
1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the VA 
Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico which denied the claim of entitlement to 
service connection for a gastrointestinal disorder, as 
well as claims that new and material evidence had been 
submitted concerning service connection for a back 
disorder and a psychiatric disorder, and a claim of 
entitlement to special monthly pension by reason of the 
need for regular aid and attendance of another person or 
by reason of being housebound.  

The Board notes that the RO treated the claim concerning 
entitlement to service connection for a stomach disorder 
as a new claim.  In February 1982, however, the RO had 
notified the appellant that the evidence did not support 
his claim for compensation based on disability for a 
stomach disorder, and that no further action would be 
taken on the claim unless certain evidence was submitted.  
Nonetheless, the letter also informed the appellant that 
if he disagreed with this decision, he could appeal, and 
provided him with a notice of his procedural and appellate 
rights.  The RO provided the appellant with a similar 
notice concerning a claim of entitlement to service 
connection for a stomach disorder in October 1986. The 
appellant did not appeal either of these actions.  Because 
the appellant was provided notice of his appellate rights 
in February 1982 and October 1986, the Board will treat 
this matter as an attempt to reopen a previously denied 
claim.

By memorandum dated September 19, 2002, the Board ruled 
favorably on the appellant's September 2002 motion to 
advance this case on the docket based on a finding of good 
cause, namely the advanced age of the appellant.  See 
38 C.F.R. § 20.900(c).

After reopening the claims for service connection for a 
back disorder and a gastrointestinal disorder, the Board 
is undertaking additional development on these two issues 
of entitlement to service connection pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing these 
two service connection issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  An unappealed September 1986 RO rating decision, of 
which the veteran was notified in October 1986, denied the 
reopening of the appellant's claim for service connection 
for a back condition.

3.  The RO notified the veteran in February 1982 and 
October 1986 that the evidence did not support his claim 
for compensation on the basis of stomach disability, and 
provided him with his procedural and appellate rights; the 
veteran did not appeal.

4.  Additional evidence submitted since the unappealed 
September 1986 RO rating decision does bear directly and 
substantially on the issue of service connection for a 
back disorder, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

5.  Additional evidence submitted since the unappealed 
October 1986 RO notice of the denial of the claim for 
compensation for a stomach disability does bear directly 
and substantially on the issue of service connection for a 
stomach disorder, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

6.  The Board denied service connection for a psychiatric 
disorder in May 1980, and the RO did not reopen a claim 
for service connection for a psychiatric disorder in 
January 1982 and September 1986; the veteran did not 
appeal the RO's decision not to reopen the claim.

7.  Additional evidence submitted since the unappealed 
September 1986 RO rating decision does bear directly and 
substantially on the issue of service connection for a 
psychiatric disorder, and is by itself, or in conjunction 
with evidence previously submitted, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

8.  The appellant does not have an acquired psychiatric 
disorder that is related to his service or to injury or 
disease incurred or aggravated therein. 

9.  Competent medical evidence documenting that the 
appellant had a psychosis that was manifest to a degree of 
10 percent or more within a year of his final separation 
from active military service is not of record.

10.  The appellant is in receipt of pension based on 
permanent and total disability based on heart disease, 
rated 60 percent; degenerative disc disease, rated 60 
percent; generalized anxiety disorder, rated 30 percent; 
bilateral pseudophakia, rated 30 percent; whiplash, rated 
20 percent; arthritis, rated 20 percent; residuals of a 
CVA, rated 10 percent; positional nystagmus, rated 10 
percent; vertigo, rated 10 percent; residuals of a skull 
fracture, rated 10 percent; and hearing loss, 
diverticulitis and history of peptic ulcer disease, each 
rated zero percent; which combine for a rating of 100 
percent.

11.  The appellant is unable to ambulate without the 
assistance of crutches or a wheelchair or without the 
supervision of another person and appears unable to 
protect himself from the hazards and dangers of his daily 
environment.


CONCLUSIONS OF LAW

1.  The September 1986 RO rating decision that denied the 
appellant's attempt to reopen his claim for service 
connection for a back disorder and for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

2.  The October 1986 RO notification of the denial of 
appellant's claim for service connection for a stomach 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

3.  The evidence received subsequent to the September 1986 
rating decision and the October 1986 notification is new 
and material, and serves to reopen the appellant's claims 
of entitlement to service connection for a back disorder, 
a psychiatric disorder, and a gastrointestinal disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107; 38 C.F.R. § 3.156(a), 3.159(b) 
(2002); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

4.  A psychiatric disorder was not incurred during active 
service and a psychosis may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, and 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002); 66 Fed. Reg. 45,620 
et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).

5.  The criteria for a special monthly pension based upon 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1502, 1541, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 
3.352 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons discussed below, the Board finds that new 
and material evidence has been submitted to reopen claims 
of entitlement to service connection for back, 
psychiatric, and gastrointestinal disorders.  Therefore, 
these claims are reopened.  New and material evidence 
having been submitted, the appellant is entitled to have 
these claims considered de novo.  As noted above, the 
Board is undertaking additional development as to the 
issues of entitlement to service connection for back and 
gastrointestinal disorders.  The Board also concludes that 
the evidence does not support a grant of service 
connection for a psychiatric disorder.

The Board also finds that the criteria for a special 
monthly pension based upon the need for regular aid and 
attendance of another person have been met.

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and material evidence claims.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order 
to reopen a claim there must be added to the record "new 
and material evidence" which raises a reasonable 
possibility that the claim can be allowed.  38 U.S.C.A. 
§ 5108.  

Concerning the appellant's claim for service connection 
for back and psychiatric disorders, the Board notes that 
the appellant's claims for service connection for back and 
psychiatric disorders were originally denied in a rating 
decision issued in March 1978; subsequently a Board 
decision, issued in May 1980, also denied these claims.  
Rating decisions issued in January 1982 and September 1986 
denied the appellant's attempts to reopen these claims.  
The appellant was notified the next month after each 
rating decision, but he did not appeal either denial.  
Therefore, the September 1986 rating decision represents 
the last final decision on any basis as to the back and 
psychiatric claims.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Although the RO did not treat the current claim for 
service connection for a stomach disorder as one that had 
been previously denied, the Board notes that, as discussed 
above, the RO had issued "deferred" rating decisions 
denying service connection for a stomach disorder in 
January 1982 and September 1986.  Moreover, the RO had 
informed the appellant in February 1982 and October 1986 
that the claim was not supported by the evidence and that 
no further action would be taken on the claim unless 
supporting evidence was submitted.  Importantly, however, 
the appellant was also informed that he could appeal this 
decision, and he was provided with his procedural and 
appellate rights.  The appellant did not appeal either of 
these actions.  Therefore, the Board will treat the 
September 1986 rating decision as the last final decision 
on any basis as to the gastrointestinal claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 6 Vet. App. 
523 (1994).

The Board notes that, during the appeal, the RO notified 
the appellant in the June 2002 supplemental statement of 
the case that new and material evidence had been presented 
to reopen the claim for service connection for a 
psychiatric disorder, but that the claim remained denied 
on the merits.  

Nonetheless, a comprehensive discussion of the question of 
new and material evidence must be undertaken in order to 
put the gastrointestinal and the psychiatric issues in the 
proper legal posture.  See Barnett v. Brown, 8 Vet. App. 1 
(1995).  As the RO did not analyze the gastrointestinal 
issue in terms of the need for new and material evidence, 
the Board is required to initially determine whether the 
claimant would be prejudiced by the Board's considering 
subissues and arguments or applying statutes, regulations, 
or judicial analyses which may have not been considered by 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that appellant would not be prejudiced by the 
Board's consideration of such subissues and additional 
regulations since the decision below reopens the 
appellant's gastrointestinal claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence 
necessary to reopen a previously and finally disallowed 
claim must be secured or presented since the time that the 
claim was finally disallowed on any basis, not only since 
the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
previously noted, the September 1986 rating decision, the 
last time the back, psychiatric, and stomach claims were 
finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claims may be 
reopened only if new and material evidence has been 
secured or presented since the September 1986 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  The credibility of the 
evidence is presumed for the purpose of reopening.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

In addition, whether new and material evidence is 
submitted is a jurisdictional test- if such evidence is 
not submitted, then the claim cannot be reopened.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  This 
analysis formerly required three steps.  VA had to (1) 
determine whether the appellant presented new and material 
evidence, thereby reopening a finally denied claim; (2) if 
reopened, determine whether the reopened claim was well 
grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 
9, 2000, while this appeal was pending at the Court, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), eliminating the well-grounded-claim 
requirement and fundamentally altering VA's duty to 
assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  
VCAA, Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 
(2000).  Therefore, the former three-step analysis now 
requires just two: a determination of whether the claim 
should be reopened and, if so, an adjudication on the 
merits after compliance with the duty to assist.

The evidence considered by the RO in reaching its 
September 1986 rating decision did not include the 
appellant's service medical records, other than a May 3, 
1946 report of medical examination; information from the 
National Personnel Records Center (NPRC) indicates that 
the appellant's records are fire-related.  The evidence 
did include private medical records from various doctors, 
including psychiatrists, a family doctor, neurologists and 
a Workers Compensation doctor, dated between May 1947 and 
June 1986.  The RO obtained records from the Social 
Security Administration.  The RO obtained records from VA 
inpatient care rendered in May 1977.  The RO obtained the 
reports of VA medical examinations conducted in November 
and December of 1977, and March 1978.  The evidence of 
record also included multiple statements from the 
appellant stating his contentions that he hurt his back in 
a fall from a truck in April 1945, that he had stomach 
problems thereafter and that he had stomach problems 
related to traveling on ships while in the military.  
Various physician statements and buddy statements also 
refer to the appellant injuring his back in April 1945, 
and then having stomach problems thereafter.  The evidence 
considered in September 1986 also included diagnosis of 
post-traumatic stress disorder, and references to 
treatment for depression, suicidal tendencies, and 
nervousness and pain due to injuries sustained during 
military service.  

While the appellant consistently referred to an accident 
occurring at the beginning of April 1945, there was no 
evidence of record showing any treatment at that time.  
Research conducted by the NPRC in 1995 turned up two 
morning reports that show that the appellant was sent to 
the 326th Station Hospital at Camp O'Reilly on April 5, 
1945, and that he was discharged from there to duty on 
April 21, 1945.  These morning reports tend to corroborate 
the appellant's version of events, in that he clearly was 
under medical care in April 1945.

In addition, the evidence added to the claims file after 
September 1986 included medical records from the Coney 
Island Hospital dated in December 1974.  These records 
included a notation that the appellant reported having had 
abdominal pains for many years.

In addition to the morning reports, evidence added to the 
claims file after September 1986 specifically concerning 
the veteran's psychiatric disorder includes numerous 
statements and testimony by a psychiatrist, Dr. M.A. 
Cubano.  Although the evidence previously considered 
includes statements by Dr. Cubano, the additional 
statements and testimony provide additional information 
and details that should be considered in order to fairly 
decide the merits of the claim.  

The specified basis for final disallowance of the 
appellant's claims for service connection was that the 
evidence failed to show the existence of incurrence of a 
back, psychiatric, or stomach disorder in service or the 
manifestation of a back, psychiatric, or stomach disorder 
within a year of service, the "issue at hand" for the 
purpose of reopening such previously and finally 
disallowed claims is whether there is evidence that a 
back, psychiatric, or stomach disorder existed prior to 
May 4, 1947 or is related to disease or injury sustained 
during active military service.  Thus, in order to be 
"material" to such a claim, "new" evidence must be 
relevant to and probative of whether such a disorder 
existed prior to May 4, 1947 or is related to such a 
disease or injury.  

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the 
sense of being relevant to and probative of the issue at 
hand in this case because it tends to show that the 
appellant was treated in service after something happened 
in early April 1945.  The new evidence, when viewed with 
the old evidence, raises the possibility that the 
appellant's present back, psychiatric, and 
gastrointestinal disorders were incurred in service.

The Board finds that the evidence submitted subsequent to 
the September 1986 rating decision provides relevant 
information as to the question of whether the appellant's 
current back, psychiatric, and gastrointestinal disorders 
are etiologically related to his army service; the Board 
therefore finds that the evidence cited above constitutes 
new and material evidence sufficient to reopen the claims 
for service connection for a back, psychiatric, and 
gastrointestinal disorders.

As previously noted, it is immaterial whether or not the 
RO formerly determined that new and material evidence has 
been presented to reopen the claim of entitlement to 
service connection for these disabilities, since the Board 
is reopening these claims.  Thus, the Board's 
consideration of subissues and arguments or applying 
statutes, regulations, or Court analyses that may not have 
been considered by the RO is nonprejudicial to appellant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 
3, codified at 38 U.S.C.A. § 5103A(f) (West Supp. 2001), 
provides that nothing in this section shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  Furthermore, the provisions of the implementing 
regulations make it clear that the new requirements under 
the amended regulations are only applicable to claims to 
reopen a finally decided claim filed on or after August 
29, 2001.  The current claims to reopen were received 
before that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

New and material evidence having been submitted, the 
appellant is entitled to have his claims for service 
connection for back, psychiatric, and gastrointestinal 
disorders considered de novo.  However, the Board finds 
that additional development action is needed before the 
Board can proceed in adjudicating the claims for service 
connection for back and gastrointestinal disorders on the 
merits.  Additional development is not needed concerning 
the issue of entitlement to service connection for a 
psychiatric disorder, and the Board will discuss this 
issue below.

II.  Service connection for a psychiatric disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. 
§ 3.303.  A chronic disease listed in 38 C.F.R. 
§ 3.309(a), such as a psychosis, will be considered to 
have been incurred in service if it is manifest to a 
degree of 10 percent or more one year following the date 
of separation from service even though there is no 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, 
must be identifiable as manifestations of a chronic 
disease or permanent effects of an injury.  Further, a 
present disability must exist and it must be shown that 
the present disability is the same disease or injury, or 
the result of disease or injury incurred in or made worse 
by the appellant's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service 
there are required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease occurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves causation or a 
medical diagnosis, competent medical evidence to the 
effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In this case there are medical opinions rendered by 
private and VA physicians as to the etiology of the 
appellant's psychiatric disorder and its relationship to 
his service.  Numerous psychiatric reports from the 
appellant's treating psychiatrist, as well as other 
reports from other treating physicians, dated between 1976 
and 2000, indicate that the appellant's current 
psychiatric disorder is related to either an incident in 
service involving a grenade explosion or experiences the 
appellant had while traveling to, and on Trinidad.  These 
reports change little in content over the years and 
closely track the appellant's own written statements over 
the years.  The written statements are also echoed in the 
appellant's April 1996 testimony at a personal hearing at 
the RO.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a 
nexus relating an inservice event, disease, or injury and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process 
includes the responsibility for determining the weight to 
be given to the evidence of record, including the 
authority to favor one medical opinion over another.  See 
Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In reviewing medical 
evidence, the Board is "certainly free to discount the 
credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain 
the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has considered the appellant's statements 
submitted in support of his contention that he has a 
psychiatric disorder as a result of his service.  To the 
extent that his statements represent evidence of 
continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis of a 
psychiatric disorder, nor do they establish a nexus 
between an acquired psychiatric condition and his military 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or 
symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent 
to prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
The appellant has not shown that he has the requisite 
competence.

The May 1946 service medical examination report does not 
contain any indication of any psychiatric disorder.  Post-
service, the first mention of psychiatric symptomatology 
is found in the December 1974 Coney island Hospital 
records where the appellant states that he is nervous.  
The first post-service evidence of a diagnosis of a 
psychiatric disorder occurs in the April 1977 report of 
Dr. Cubano; the diagnosis given was anxiety neurosis.  
This psychiatrist subsequently testified, in April 1996, 
that the diagnosis was later changed to schizophrenia and 
PTSD.  See Hearing Transcript pp. 11-13.

The Board notes that numerous private physicians have 
related the appellant's post-service psychiatric 
difficulties to service, including a psychiatrist who 
testified to that effect in April 1996, but these 
conclusions were based on a history and information given 
by the appellant.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  These conclusions made without the benefit of 
any review of the claims file, and thus without knowledge 
of the appellant's prior medical records; they are without 
probative value and thus not sufficient to support the 
claim.  In contrast, the April 2001 VA psychiatric 
examination report was rendered after consideration of the 
appellant's three-volume claims file and that opinion 
indicates that the medical records of the appellant did 
not demonstrate psychiatric complaints, findings or 
treatment prior to 1976.  The Board notes that neither the 
May 1947 Clinical San Rafael report nor the June 1958 
report of Dr. Schachter contains any reference to the 
existence of any psychiatric disorder.  The Board further 
notes that the appellant's treating family doctor, in 
October 1976, stated that the appellant ultimately 
suffered on account of trauma in an accident [and] 
developed radiculopathy which has made him very anxious.  
The appellant was involved in a work-related motor vehicle 
accident in June 1974, in which he suffered a cerebral 
concussion; an EMG performed in March 1976 showed possible 
radiculopathy at C6 and C7.  This same doctor, after the 
appellant filed for VA compensation, stated that the 
psychiatric problems were due to service.

Therefore, the Board finds that the opinions of the 
private doctors, when weighed against the opinion of the 
VA examining psychiatrist who reviewed the whole claims 
file, do not place the evidence in equipoise.  See 
generally, Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Winsett v. West, 11 Vet. App. 420, 425 (1998) (the 
Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion 
of a VA or other physician).

Furthermore, there is no competent medical evidence of the 
existence of a diagnosis of a psychosis within a year of 
the appellant's separation from active service to support 
presumptive service connection under 38 C.F.R. §§ 3.307 
and 3.309.  Review of the three volumes of medical 
evidence of record reveals diagnoses of anxiety neurosis 
(1977-79, 1986); anxiety neurosis with depression (1977); 
schizophrenia (1978-79, 1993-98); depression and suicidal 
tendencies (1986); PTSD (1986-2000); and bereavement and 
generalized anxiety disorder (2001).  Only psychoses are 
entitled to service connection on a presumptive basis 
under the law.  See 38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. § 3.309(a).  As reflected in 38 C.F.R. § 4.132 
(1993) in effect at the time of the appellant's claim, 
PTSD, anxiety disorders and depressive disorders were 
classified as psychoneurotic disorders, not as psychotic 
disorders.  The current regulations also do not list PTSD 
or anxiety or depression as a psychosis or psychotic 
disorder, but rather as anxiety disorders and a mood 
disorder, respectively.  See 38 C.F.R. § 4.130 (2002).  
The first evidence of a diagnosis of schizophrenia occurs 
in 1978, but the appellant does not currently carry that 
diagnosis.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the service 
connection claim and that service connection for a 
psychiatric disorder must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With 
few exceptions, this law is applicable to all claims filed 
on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussion in the June 2002 Supplemental Statement of the 
Case (SSOC).  He was informed in the SSOC that the private 
medical statements were of no probative value because they 
were based solely on his historical account.  He was also 
informed that the evidence of record failed to show that 
the psychiatric disorder was manifested to a compensable 
degree within one year of service.  Therefore, VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded a VA medical examination.  
The appellant and the NPRC made exhaustive, but futile 
searches for service records, but none were found outside 
of the two morning reports of record.  The appellant has 
stated that he does not have any service medical records 
in his possession.  In addition, the appellant was 
informed about the provisions of the VCAA in the June 2002 
SSOC, and, in the September 2002 certification letter, he 
was told that he could submit additional evidence.  The 
appellant did not respond.  Therefore, there is no 
indication that additional available relevant medical 
records exist.

After reviewing the record, the Board is satisfied that 
all relevant facts with respect to the service claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record 
which shows substantial compliance with the notice and 
assistance provisions of the new legislation the Board 
finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

The RO provided the appellant with the pertinent 
evidentiary development that was codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his 
rights under VCAA and/or the implementing regulations for 
the Board to proceed to review the appeal.

III.  Special monthly pension.

Increased pension benefits are payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d); 
38 C.F.R. § 3.351(a)(1).  A veteran is in need of regular 
aid and attendance if he is helpless or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need 
for aid and attendance includes consideration of whether 
the veteran is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or if the veteran is a patient in a nursing home 
because of incapacity; or if the veteran establishes a 
factual need for aid and attendance under criteria set 
forth in 38 C.F.R. § 3.352(a).

The evidence does not reveal that the appellant is a 
patient in a nursing home or that he is blind or nearly 
blind for special monthly pension purposes.  However, it 
remains for consideration whether the evidence of record 
establishes a factual need for aid and attendance.  38 
C.F.R. § 3.351(c)(3).  Determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions 
as: inability of claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the claimant from hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, 
through its essential character, actually requires that 
the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a 
constant need.  38 C.F.R. § 3.352(a).

Pension benefits, by reason of being housebound, are 
payable when, in addition to having a single permanent 
disability rate as 100 percent under the schedule, the 
veteran has a separate disability or disabilities 
independently ratable at 60 percent or more, or is 
substantially confined as a direct result of his or her 
disabilities to his or her dwelling and the immediate 
premises, or if institutionalized to the ward or clinical 
area.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The appellant underwent a VA aid and attendance medical 
examination in April 1996; he was noted to walk with 
crutches.  He demonstrated satisfactory coordination of 
the hands.  The examiner stated that the appellant needed 
help to bathe, put clothes on and to walk; he said that 
the appellant needed close observation of all of his 
activities.  

The appellant underwent a VA aid and attendance medical 
examination in July 1998; he was noted to require the 
assistance of his wife in order to report for the 
examination.  The examiner stated that the appellant's 
"capacity to protect himself from the hazards of daily 
environment is poor."  He had to use crutches to ambulate, 
which he did slowly.  The appellant was noted to have 
dizziness associated with his coronary artery disease, as 
well as poor balance and degenerative joint disease 
requiring crutches.  There was mild muscle atrophy in the 
lower extremities.  Balance was tenuous and propulsion 
slow.  The appellant was also noted to need the assistance 
of a walker and to usually stay in or near the home.  The 
examiner concluded that the appellant had an "impaired 
ability to protect himself from his daily environment due 
to a culmination of multiple medical problems including 
coronary artery disease, osteoporosis and degenerative 
joint disease."

A VA doctor submitted a VA Form 21-2680 after examining 
the appellant in March 1999.  The doctor stated that the 
appellant walked with crutches.  The doctor stated that 
the appellant demonstrated reduced mobility of the upper 
extremities and that he had decreased mobility of the 
lower back and legs.  The doctor further stated that, due 
to his psychiatric disorder, the appellant needed constant 
supervision to take his medications.  The doctor indicated 
that the appellant required the daily personal health care 
services of a skilled provider without which he would 
require hospital, nursing home or other institutional 
care.

The appellant most recently underwent another VA aid and 
attendance examination in April 2001; he was noted to have 
required company and assistance in reporting for the 
examination.  The examiner stated that the appellant was 
not bedridden and that he could move using two Canadian 
crutches or a wheel chair.  The appellant was not blind.  
The examiner stated that the appellant needed assistance 
in his daily needs and that he was dependent in his 
capacity to protect himself.  He said that the appellant 
needed the close supervision of another person in walking.  
The examiner stated that the appellant needed assistance 
to leave the home.

After a careful review of the evidence of record, it is 
the decision of the Board that the appellant is entitled 
to special monthly pension benefits based on the need for 
regular aid and attendance.  In this case, there is 
evidence that the appellant closely approximates the 
criteria set out in 38 C.F.R. §§ 3.351 and 3.352 for 
determining the need for regular aid and attendance of 
another person.  Repeat VA medical examinations have shown 
that the appellant is unable to perform some everyday 
personal functions or that he requires assistance on a 
regular basis to protect him from the hazards of his 
environment.  He demonstrates tenuous balance, very slow 
propulsion and he is unable to ambulate without the use of 
assistive devices.  Furthermore, he can only do so with 
supervision.  A VA physician has certified that the 
appellant requires the daily personal health care services 
of a skilled provider, without which the appellant would 
require hospital, nursing home, or other institutional 
care.  VA physicians have also stated that the appellant 
demonstrates an impaired ability to protect himself from 
his daily environment.  For example, it is not clear that 
he would be able to flee a nighttime house fire.  

Thus, the preponderance of the evidence supports the 
conclusion that the appellant does require the actual 
assistance of another to perform the activities of daily 
living or to protect himself from the hazards of his daily 
environment.  Therefore, the Board concludes that the 
appellant is entitled to special monthly pension based on 
the need for regular aid and attendance.

In view of the action taken on the issue of special 
monthly pension benefits based on the need for regular aid 
and attendance, the issue of special monthly pension 
benefits based on being housebound is moot as it 
constitutes a lesser included benefit.  38 U.S.C.A. 
§ 1521.  

Lastly, in light of the grant of special monthly pension 
benefits by the Board's decision herein, it is concluded 
that appellant and his representative had sufficient 
notice of the type of information and evidence needed to 
support said claim.  Therefore, the Board concludes that 
the duty to assist and notify as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it applies, has been 
satisfied with respect to said special monthly pension 
benefits issue on appeal.  Accordingly, appellate review 
may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the 
claims for service connection for a back disorder, a 
psychiatric disorder, and a gastrointestinal disorder are 
reopened. To this extent only, the appeal as to these 
issues is granted.

Service connection for a psychiatric disorder is denied.

Special monthly pension benefits by reason of the need for 
regular aid and attendance of another person are granted, 
subject to controlling regulations governing the payment 
of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

